Citation Nr: 1544209	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  08-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft (CABG).

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

6.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A January 2006 rating decision declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  A January 2010 rating decision denied SMP based on the need for aid and attendance or housebound status, service connection for hepatitis C, and service connection for a TBI.  An August 2011 rating decision granted service connection for a cardiac surgery scar and assigned a noncompensable evaluation.

As will be discussed in the remand portion of the decision below, the Board has added the issue of entitlement to SMC based on the need for aid and attendance or housebound status in order to accurately reflect the issues that are on appeal.  

This appeal has previously been before the Board, most recently in October 2014, when it reopened the Veteran's claim of entitlement to service connection for PTSD, and remanded the Veteran's claims of entitlement to service connection for hepatitis C, service connection for PTSD, SMP based on aid and attendance or housebound status, service connection for TBI, and a compensable disability rating for a cardiac surgery scar.  As is discussed in greater detail below, with respect to the Veteran's claims of entitlement to service connection for hepatitis C and a compensable disability rating for a scar, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for PTSD, entitlement to SMC based on the need for aid and attendance or housebound status, and entitlement to SMP based on the need for aid and attendance or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran has a TBI or residuals from a TBI.

2.  The Veteran's service-connected scar is not objectively shown to be symptomatic, does not cause functional loss, does not involve an area of at least 929 square centimeters, and is not deep or unstable.


CONCLUSIONS OF LAW

1.  A TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for a compensable rating for a scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7803-7805 (2001); Diagnostic Codes 7801-7805 (2003); Diagnostic Codes 7804, 7805 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.

The Veteran has not been afforded with a VA examination addressing his claimed TBI.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran has been diagnosed with a TBI at any time during the current appeal.  Instead, the only suggestion that the Veteran may have a TBI is the Veteran's own lay testimony, and the Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion in this case.  See Waters, 601 F.3d 1274.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with a TBI, a VA examination addressing this claim is unwarranted.

The Veteran was provided with an examination addressing his scar in July 2010.  Upon review of this examination, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered a diagnosis and opinion consistent with the remainder of the evidence of record.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds the existing examination of record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in December 2012, the Veteran requested a hearing before the Board, but in June 2015, he withdrew his request for a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he has a TBI as the result of active duty service.  

In his March 2009 claim, the Veteran asserted that he incurred a head wound while in Vietnam and was taken to the hospital.  As a result of the alleged head wound, the Veteran believes he sustained a traumatic brain injury.  Of note, in submitting his claim, the Veteran provided no additional details regarding this alleged incident.  In his stressor statement the Veteran wrote that he got injured in the war but not in battle (injury to head).

Service treatment records were reviewed, but fail to describe any head injury during service.  There is likewise no report of hospitalization, and the Veteran's separation physical makes no mention of any head injury.

The Veteran's sister wrote in January 2008 that the Veteran had incurred a head injury in service, but she provided no details that would give such a statement any weight, or in any way differentiate it from the Veteran's statement.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing a head injury but he lacks the medical training and expertise to provide a complex medical opinion, such as determining whether a head injury caused a TBI.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has reported experiencing a head injury in service, but he has not bolstered his assertion with any contemporaneous evidence that the incident occurred.  Additionally, service treatment records do not show treatment for any such injury.

Moreover, even if it were accepted that the Veteran did have a head injury in service, the fact remains that evidence of current TBI residuals have not been shown, and in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The medical evidence of record does not support a finding that the Veteran has experienced residuals from a TBI at any time since he filed his claim for service connection in March 2009.  With that said, the evidence also fails to demonstrate that the Veteran received treatment for or otherwise experienced an event in service that gave rise to a TBI.  Upon review of the evidence of record, while in service, the Veteran did not report experiencing symptoms such as headache, dizziness, or a history of head injury.  Reports of Medical Examination similarly revealed no evidence of head injury.  The Veteran never received treatment in-service for a TBI.  

While the Board acknowledges that the Veteran may experience subjective symptoms associated with a TBI (though the Board notes that the Veteran has not indicated what these symptoms are), VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran indeed believes that he experiences symptoms of a TBI, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a TBI.

Of note, while the Board is remanding the Veteran's claim to seek corroboration of whether a head injury occurred within the context of his PTSD appeal, because the evidence that has been advanced does not show any symptoms that are residual to a TBI, the Board has concluded that the claim for service connection for TBI residuals can be adjudicated without prejudicing the Veteran.

In sum, the Board concludes that the criteria for service connection for TBI residuals have not been met, and the claim is denied.  


Increased Rating

For historical purposes, an August 2011 rating decision granted the Veteran service connection for residual scarring from his CABG and awarded a noncompensable rating under Diagnostic Code 7805 effective May 1996, when he underwent surgery for a CABG.  38 C.F.R. § 4.118.  The August 2011 rating decision explained that VA received a claim in February 1995 that was interpreted to be a claim for compensation for heart problems.  The Veteran disagreed with the rating assigned by the August 2011 rating decision, and this appeal ensued.  

The Board notes that the August 2011 rating decision awarded the Veteran a 100 percent rating for coronary artery disease, status-post myocardial infarction and CABG effective February 1995.  The effective date for the Veteran's heart disability was adjusted pursuant to special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As such, the Veteran was awarded an effective date in May 1996 for post-operative scarring, status-post CABG, effective the date of the CABG procedure.    

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Turning to the facts in this case, the Veteran's service connected scar has been rated as 0 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  During the time since the February 1996 effective date of service connection for the Veteran's scar, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49,490-99 (July 31, 2002).  The criteria for evaluation of scars were amended a second time, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  In this case, the claim was adjudicated after promulgation of the most recent amendment to the regulations pertaining to scars.  Because the regulations were amended on two occasions since the effective date of service connection, the Board will evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Of note, the 2008 amendments are to be applied to pending claims only when specifically requested by the Veteran, which does not appear to have been done in this case.

The RO addressed the pre-August 2002, pre-October 2008, and current criteria in the August 2011 rating decision.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993). 

Under the rating criteria in effect prior to August 2002, scars, superficial, poorly nourished, with repeated ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7804, scars, superficial, tender and painful on objective demonstration warranted a 10 percent disability rating.  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7805, other scars were to be rated on the limitation of the part affected.  38 C.F.R. § 4.118 (2001).

Under rating criteria in effect from August 30, 2002, scars, other than those of the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  Scars that are in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).

Under the criteria in effect from August 30, 2002, scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Scars in widely separated areas, as on two or more extremities, or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).

Under the criteria in effect from August 30, 2002, superficial, unstable scars warrant a 10 percent evaluation under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of skin over the scar.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).

Under the criteria in effect from August 30, 2002, for Diagnostic Code 7804, superficial scars, painful on examination warrant a 10 percent disability rating.  The criteria in effect from August 30, 2002, of Diagnostic Code 7805 are essentially the same as the former criteria for Diagnostic Code 7805 as other scars are to be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7800 applies to scars that affect the head, face or neck, and is not applicable here.  

Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2015).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id. 

Diagnostic Code 7805 provides that scars and other effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code.  Id.

Of note, the 2008 amendment to the scarring regulations is only to be applied when specifically requested.  However, as discussed below, even if that regulation were applied, it would not result in the assignment of a compensable rating.

Turning to a review of the facts in this case, the Veteran underwent an examination of his scar in July 2010, at which time the examiner noted that the Veteran had a scar on the anterior side of the trunk, precisely located on the sternum.  The scar was linear in shape, and the scar measured 28 cm by 0.3 cm.  The scar was not painful on examination, there was no skin breakdown, and there was no underlying tissue damage.  The scar was superficial and without inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion, nor did it result in a limitation of function.  

In January 2013, it was noted that the Veteran had a soft abdominal scar.  In August 2014, it was noted that the Veteran had a well-healed abdominal scar with no palpable mass.  The Board does not otherwise observe evidence indicating that the Veteran complained to clinicians of scar pain at any time.

Upon analysis of these facts, following a thorough review of the claims file and relevant evidence of record, a compensable rating for the service-connected CABG scarring is not warranted under the criteria in effect prior to August 30, 2002, since August 20, 2002, or since October 23, 2008.  

The Board will first address the criteria in effect prior to August 30, 2002.  A review of the relevant evidence does not reflect that the scars were superficial, poorly nourished, and had repeated ulceration to warrant a 10 percent disability rating under Diagnostic Code 7803.  38 C.F.R. § 4.118 (2001).  As discussed in the introduction, the Veteran has not indicated that the scars that resulted from his CABG were themselves painful.  Moreover, the relevant evidence of record does not reflect that the scars were reported to be tender or painful on objective demonstration to warrant a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2001).  Finally, a compensable rating is not warranted under Diagnostic Code 7805, because the VA examiner specifically found that the scar did not affect the Veteran's motion or otherwise result in functional impairment.  38 C.F.R. § 4.118 (2001).  

Next the Veteran will address the criteria in effect from August 30, 2002.  Under Diagnostic Code 7801, a compensable rating was warranted for scars that are deep and nonlinear.  As reported, the Veteran's scar was reported to be linear and not deep.  As such a compensable rating is not warranted under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2003).  Additionally, the Veteran's scar was noted to measure 28cm by 0.3cm, and does not cover an area or areas of 929 square centimeters or greater to warrant a 10 percent disability rating under Diagnostic Code 7802.  Id.  Additionally, there is no evidence reflecting that the Veteran's scar was superficial or unstable, and as such, a 10 percent rating is not warranted under Diagnostic Code 7803.  Id.  As noted, the scar has not been described as unstable.  Additionally, while the Veteran may feel that his scar is painful, on objective testing, the scar was found not to be painful or otherwise resulting in functional impairment.  Consequently, a compensable rating is not warranted under Diagnostic Code 7804.  Id.  Finally, the VA examiner found that there were no other symptoms or functional impairment associated with the scar; as such, a compensable rating is not warranted under Diagnostic Code 7805.  Id.

Finally, the Board will consider the criteria in effect since October 23, 2008.  The Veteran's scar has not been found to be deep and nonlinear.  Additionally, the Veteran's scar was noted to measure 28cm by 0.3cm; they do not the cover an area exceeding 39 sq. cm.  Consequently, a compensable rating is not warranted under DC 7801.  38 C.F.R. § 4.118.  Additionally, the Veteran's scar was reported to be linear and as such a 10 percent rating is not warranted under Diagnostic Code 7802.  Id.  As noted, objective examination did not reveal any evidence of painful scars; instead, the Veteran's scar was nonpainful and asymptomatic.  Additionally, the scar is not unstable.  Consequently, a 10 percent rating is not warranted under Diagnostic Code 7804.  Id.  With regard to Diagnostic Code 7805, as noted, the scar has been described as asymptomatic and not resulting in functional limitation, and as such there are no other appropriate Diagnostic Codes to consider.  Id.

In sum, upon careful consideration of the evidence of record the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's scar.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual symptomatology related to his scar.  Instead, the Veteran merely disagrees with the assigned rating for his scar.  The Veteran does not have any symptoms from his service connected scar that are unusual or are different from those contemplated by the schedular rating criteria.  An examination of the Veteran's scar specifically found that the Veteran's scar did not result in any functional limitation.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of any of his service-connected scar.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to any of the Veteran's service-connected scars.


ORDER

Service connection for a TBI is denied.

A compensable rating for a post-operative scar, status-post CABG, is denied. 


REMAND

With regard to the Veteran's claim of entitlement to service connection for hepatitis C, the evidence of record shows that the Veteran is diagnosed with hepatitis C.  In his March 2009 claim, the Veteran asserted that he incurred hepatitis C as the result of in-service air gun vaccinations or an in-service head wound.  While, as noted its discussion of TBI above, the Board observes no overt evidence of an in-service head wound, the Veteran's service treatment records indicate that he indeed received a number of in-service vaccinations.  The Veteran has not been afforded with an examination addressing the relationship, if any, between his hepatitis C and his active duty service, and he should be provided with such an examination.

With regard to the Veteran's claim of entitlement to SMC, the Board notes that the Veteran's July 2007 claim requested "nonservice connected pension" and "aid and attendance" as the result of blindness, hearing loss, heart problems, and the residuals of a stroke.  The Board notes that the Veteran has been in receipt of a total disability evaluation for arteriosclerotic heart disease since February 1995.  Thus, the Veteran has claimed the need for aid and attendance based on both the service-connected disability of arteriosclerotic heart disease and on non-service-connected disabilities.  The Board finds that the Veteran's July 2007 statement is a claim for not only entitlement to SMC based on the need for aid and attendance or housebound status as the result of service-connected disability, but also to entitlement to a special monthly pension (SMP) based on the need for aid and attendance or housebound status as the result of non-service-connected disability.  

The Board notes that the RO appears to have used the terms SMC and SMP interchangeably throughout the period on appeal.  For example, an August 2009 letter to the Veteran described the requirements to establish a claim for SMC based on the need for aid and attendance or housebound status.  A November 2009 letter to the Veteran described the requirements to establish a claim for SMP based on the need for aid and attendance or housebound status.  A January 2008 rating decision and December 2012 statement of the case decided only the issue of entitlement to SMP based on the need for aid and attendance or housebound status.  Though both of these decisions discuss the Veteran's service-connected arteriosclerotic heart disease and his non-service-connected disabilities, they do not address the Veteran's claim for SMC, nor do they describe the difference between establishing a claim of entitlement to aid and attendance or housebound status based on SMC versus SMP.  SMC and SMP represent two distinct theories of entitlement, and they should be separately explained to the Veteran and separately adjudicated.  

Additionally, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that his attending physician completed in November 2007.  The Board finds that this examination is inadequate for several reasons.  First, while an additional examination is not required based on the passage of time alone, the examination in question is eight years old, and the Veteran has received extensive medical treatment since the time of that examination, including, for example, anticoagulation management.  Second, the November 2007 examination report appears to consider only the effects of the Veteran's recovery from a cerebrovascular accident (stroke), rather than the effects of both the Veteran's service-connected disability of arteriosclerotic heart disease and his other non-service-connected disabilities.

In sum, especially given the Veteran does not currently have a representative, the Veteran should be clearly informed of the criteria required to establish a claim of entitlement to SMP based on the need for aid and attendance or housebound status for non-service-connected disability, and the criteria required to establish a claim of entitlement to SMC based on the need for aid and attendance or housebound status for service-connected disability.  The Veteran should additionally be provided with an examination addressing whether the Veteran required the need for aid and attendance or is housebound as the result of either his service-connected disabilities or his non-service connected disabilities.

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the VA RO has not undertaken any of the development that was directed in the Board's October 2014 Remand.  Given the time that has elapsed since the Board's Remand, for clarity, the Board's October 2014 remand directives are included below.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter than clearly explains how to establish entitlement to both SMC and SMP based on aid and attendance or housebound status.  

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  Then, undertake any necessary development to independently verify the Veteran's described in-service stressors, to include his claims that: his camp at Tan Son Nhut Air Force Base was fired upon twice on or about April 10 and 11, 1969; he "got injured in the war but not in battle (injury to heard)"; and he had to guard a prisoner that had shot his friend at Fort Bragg for three months.  

Such verification efforts should include the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran incurred hepatitis C as the result of his in-service experiences, including receiving vaccinations.  Why or why not? 

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The examiner should:

			a) Identify any current acquired psychiatric 
			disorder.
	
			b) For each acquired psychiatric disorder 
			identified, provide an opinion, as to whether it 
			is at least as likely as not (i.e. 50 percent or 
			greater probability) that the disability is related 
			to the Veteran's period of military service, to 
			include his service in Vietnam and being in fear 
	of hostile military activity.  Why or why not?  If specific stressors have been verified, the examiner should also be advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

6.  Then, schedule the Veteran for a VA examination in connection with his claims for SMC and SMP based on aid and attendance or housebound status.  The examiner should render an opinion as to whether the Veteran's service-connected and non-service connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of his disabilities. 

The examiner should discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

7.  After the development has been completed to the extent possible, adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and readjudicate the Veteran's claims of entitlement to SMC and SMP based on aid and attendance or housebound status.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


